                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

ROBERT J\.1ETZGAR III,

                     Plaintiff,

                v.                        Civil Action No. 18-1310-CFC

STATE OF DELAWARE
DEPARTMENT OF NATURAL
RESOURCES AND
ENVIROmvIBNTAL CONTROL, an
agency of the State of Delaware,
SHAWN M. GARVIN, Secretary of
DNREC, in his official capacity,
DAVID SMALL, former Secretary of
DNREC, in his official capacity,
CI-IlEF DREW T. A YDELOTTE, in
his individual and official capacities,
and CAPTAIN BRIAN POLLOCK, in
his individual and official capacities,

                     Defendants.

Michele D. Allen, ALLEN & ASSOCIATES, Wilmington, Delaware

      Counsel for P laintif.f

Ralph K. Durstein, III, Wilson B. Davis, STATE OF DELAWARE
DEPARTMENT OF JUSTICE, Wilmington, Delaware

      Counsel for Defendants
                            MEMORANDUM OPINION

July 9, 2019
Wilmington, Delaware
      Plaintiff Robert Metzgar III has sued five defendants for alleged violations

of his right to due process under the Fourteenth Amendment of the United States

Constitution: the State of Delaware Department of Natural Resources and

Environmental Control ("DNREC"); Shawn M. Garvin, the Secretary ofDNREC;

Garvin's predecessor, David Small; Drew T. Aydelotte, the Chief ofDNREC's

Division of Fish & Wildlife Natural Resources Police Department ("the FWPD");

and Brian Pollock, a Captain with the FWPD. Pending before me is Defendants'

motion to dismiss all four counts of the complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). See D.I. 4. For the reasons discussed below, I will grant the

motion.

      I.    BACKGROUND 1

      Plaintiff began his employment with DNREC as an FWPD probationary

officer in February 2016. D.I. 1-1   ,r 11.   On an unspecified date around 10:00 a.m.,

while Plaintiff was off-duty, he received a text message from FWPD Corporal

Shea Lindale regarding his work schedule. Id.      ,r,r 22-23.   Plaintiff"did not respond

to the text message because he was off and was sleeping." Id.        ,r 23.   Plaintiff


1
 As I am assessing the merits of a Rule 12(b)(6) motion to dismiss, I accept as true
all factual allegations in the complaint and view those facts in the light most
favorable to the plaintiff. See Umland v. Planco Fin. Servs., 542 F.3d 59, 64 (3d
Cir. 2008).
contacted Corporal Lindale "when he woke up." Id.             ,r 24.   Because he "was

embarrassed he was still asleep at such a late hour[,] [w]hen asked [by Corporal

Lindale] ifhe was sleeping[,] [Plaintiff] said no, he was standing in his deer stand."

Id.

      In December 2016, Captain Pollock, who served as Plaintiffs Field Training

Officer, questioned Plaintiff "regarding his conversation with [Corporal] Lindale

during [Plaintiffs] day off and whether or not he was truly in his deer stand that

morning or if he was just asleep." Id.      ,r,r 25, 27.   Captain Pollock did not provide

Plaintiff with notice that he was conducting an investigation prior to his

questioning of Plaintiff; nor did he advise Plaintiff of his right to be represented by

counsel during this questioning. Id.      ,r 26.   Pollack later called Plaintiff while

Plaintiff was off-duty and told him that their conversation would be "completely

off the record." Id.   ,r 28.   Pollock again asked Plaintiff ifhe had truly been in his

deer stand, or if he had been sleeping. Id. "Plaintiff admitted to [Pollock] that he

had been sleeping on his day off." Id.

      Shortly thereafter, Captain Pollock and Chief Aydelotte met with Plaintiff

and told him he was being terminated from his probationary employment. Id.                  ,r 33.
Aydelotte "handed [Plaintiff] a letter stating the reasons for his termination were

related to truthfulness." Id. The questioning conducted by Pollock and the

answers provided by Plaintiff directly led to his dismissal. Id.          ,r 34.   Plaintiff was



                                               2
not provided a hearing concerning the termination of his probationary employment.

Id. 136.

      On July 11, 2018, Plaintiff filed his complaint against Defendants in the

Superior Court of Delaware. See D.I. 1 at 1. On August 24, 2018, Defendants

removed the case to this Court. See id. at 2.

      Plaintiff's complaint has four counts. Count I, brought pursuant to 42

U.S.C. § 1983 against all five Defendants, alleges that Plaintiffs termination

without a hearing and other protections to which he was entitled under the

Delaware Law Enforcement Officers Bill of Rights (DELEBOR), 11 Del. C. §

9200 et seq., deprived him of a property interest without due process in violation of

the Fourteenth Amendment. Count II, also brought against all five Defendants,

alleges that Plaintiffs termination without a "name-clearing hearing" deprived him

of the liberty interest in his reputation without due process in violation of the

Fourteenth Amendment. Although Plaintiff did not cite a statutory or common law

basis for Count II, Defendants have treated Count II as a § 1983 claim, and

therefore, the Court will do the same. Count III, brought pursuant to§ 1983

against DNREC only, alleges that DNREC's custom and policy of not providing its

probationary officers a pre-termination hearing required by the DELEBOR

violated Plaintiff's Fourteenth Amendment due process rights. Count IV, brought

pursuant to 28 U.S.C. § 2201 and Federal Rule of Civil Procedure 57, seeks a



                                           3
declaratory judgment that Defendants violated Plaintiffs Fourteenth Amendment

rights and injunctive relief in the form of Plaintiffs reinstatement as a probationary

officer and the removal of"any statements made by Plaintiff [that] were obtained

in violation of [the DELEBOR]." D.I. 1-1       ,r 71. 2
      II.    LEGAL STANDARDS

      To state a claim upon which relief can be granted, a complaint must contain

"a short and plain statement of the claim showing that the pleader is entitled to

relief." FED. R. CIV. P. 8(a)(2). Detailed factual allegations are not required, but

the complaint must set forth sufficient factual matter, accepted as true, to "state a

claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is facially plausible when the factual content allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When

considering a Rule 12(b)(6) motion to dismiss, the court must accept as true all

factual allegations in the complaint and view them in the light most favorable to

the plaintiff. Umland, 542 F .3d at 64. Further, "[i]n deciding a Rule 12(b)(6)



2
  Plaintiff offers no explanation for why he cited in a state court complaint Federal
Rule of Civil Procedure 57 and 28 U.S.C. § 2201, which authorize. federal courts to
issue declaratory judgments. Plaintiff did not cite in his complaint 10 Del. C. §
6501, which empowers Delaware's state courts to issue declaratory judgments; nor
did he cite Delaware Superior Court Rule 57 or any other Delaware authority that
empowers the Superior Court to issue declaratory judgments.

                                           4
motion, a court must consider only the complaint, exhibits attached to the

complaint, matters of public record, as well as undisputedly authentic documents if

the complaint's claims are based upon these documents." Mayer v. Belichick, 605

F.3d 223,230 (3d Cir. 2010); see also Krauter v. Siemens Corp., 725 F. App'x

102, 109 (3d Cir. 2018) ("Although we draw reasonable inferences in [plaintiffs]

favor, we do not interpolate allegations that are not in the complaint.")

      III.   DISCUSSION

          A. Plaintiff's Property-Interest Fourteenth Amendment Claims

      Counts I, III, and IV are property-interest Fourteenth Amendment claims.

Plaintiff argues that due process protections afforded to probationary officers under

the DELEBOR made his employment as a probationary officer for the FWPD a

property interest for Fourteenth Amendment purposes. Defendants do not dispute

that Plaintiff was entitled to a pre-termination hearing and related due process

protections under the DELEBOR. See D.I. 6 at 5. They argue, however, that

because probationary officers can be terminated at will under Delaware law,

Plaintiffs employment is not a property interest covered by the Fourteenth

Amendment's due process clause. I agree with Defendants.

      "[A] state employee who under state law, or rules promulgated by state

officials, has a legitimate claim of entitlement to continued employment absent

sufficient cause for discharge may demand the procedural protections of due



                                          5
process" afforded by the Fourteenth Amendment. Goss v. Lopez, 419 U.S. 565,

573 (1975). A state employee, however, who holds his position "at the will and

pleasure of' his employer, has "no property interest" protected by the Fourteenth

Amendment. Bishop v. Wood, 426 U.S. 341, 345 n.8 (1976). Whether an

employee holds an at-will position "must be decided by reference to state law." Id.

at 344.

      Delaware's Supreme Court has decreed that "[i]n Delaware, there is a heavy

presumption that a contract for employment, unless otherwise expressly stated, is

at-will in nature[.]" Rizzitiello v. McDonald's Corp., 868 A.2d 825, 830 (Del.

2005) (internal quotation marks and citation omitted). In this case, Plaintiff has not

pointed to any express statement in a contract, statute, or regulation that would

rebut the presumption that his employment was at-will. Moreover, he described

his position in his complaint as "probationary"; and he does not dispute that as a

probationary officer he was covered by State of Delaware Merit Rule 9 .2, which

provides that such an officer "may be dismissed at any time" with no right of

appeal to the state's Merit Employees Relations Board except in cases of alleged

discrimination. State of Delaware Merit Rule, Probation 9 .2,

https://merb.delaware.gov/state-merit-rules-chapter-9/.

      That a probationary officer may be entitled to a pre-termination hearing and

other due process protections under the DELEBOR does not affect the analysis.



                                          6
"The fact that state law may grant procedural protections to an at-will employee

does not transform his or her interest in continued employment into a property

interest protected by the Due Process Clause." Thomas v. Town ofHammonton,

351 F.3d 108, 113 (3d Cir. 2003); see also Cleveland Bd. ofEduc. v. Loudermill,

470 U.S. 532, 541 (1985) ("'Property' cannot be defined by the procedures

provided for its deprivation any more than can life or liberty."). Accordingly,

Plaintiffs employment as a probation officer is not a property interest protected by

the Fourteenth Amendment; and I therefore will dismiss Counts I, III, and IV of

the complaint.

          B. Plaintiff's Liberty-Interest Fourteenth Amendment Claim

       Count II is a liberty-interest Fourteenth Amendment claim based on the

"stigma-plus" doctrine. Under that doctrine, a plaintiff may "make out a due

process claim for deprivation of a liberty interest in reputation . . . [by] show[ing] a

stigma to his reputation plus deprivation of some additional right or interest." Hill

v. Borough ofKutztown, 455 F .3d 225, 236 (3d Cir. 2006) (emphasis in original).

"When such a deprivation occurs, the employee is entitled to a name-clearing

hearing." Id. In Hill, the Third Circuit held that "a public employee who is

defamed in the course of being terminated ... satisfies the 'stigma-plus' test even

if, as a matter of state law, he lacks a property interest in the job he lost." Id. at

238.



                                            7
         It is undisputed that Plaintiff was terminated and therefore satisfies the

"plus" prong of the stigma-plus test. "To satisfy the 'stigma' prong of the test, it

must be alleged that the purportedly stigmatizing statement(s) (1) were made

publicly, and (2) were false." Hill, 455 F.3d at 236 (internal citations omitted). In

this case, the purportedly stigmatizing statement that resulted in Plaintiffs

termination was that "he [was] untruthful." D.I. 1-1           ,r 53.   But Plaintiff admits in

his complaint that he was untruthful when he told Corporal Lindale that he had not

responded to Lindale's text because Plaintiff was "standing in his deer stand." Id.

,r 24.   In Plaintiffs own words: he "did not respond to the text message because he

was off and was sleeping" and because "he was embarrassed he was still asleep at

such a late hour[,] [w ]hen asked [by Corporal Lindale] if he was sleeping, he said

no, he was standing in his deer stand." Id.      ,r,r 23-24.    This admission is fatal to his

stigma-plus claim, and I therefore will dismiss Count II.

         IV.   CONCLUSION

         For the reasons discussed above, Plaintiff failed to allege in his complaint

claims upon which relief can be granted. I therefore will grant Defendants' motion

to dismiss the complaint.

         The Court will enter an order consistent with this Memorandum Opinion.




                                             8
